Name: Commission Regulation (EEC) No 2405/89 of 1 August 1989 laying down special detailed rules for the application of the system of import licences and advance fixing certificates for products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: EU finance;  tariff policy;  foodstuff
 Date Published: nan

 No L 227/34 Official Journal of the European Communities 4. 8 . 89 COMMISSION REGULATION (EEC) No 2405/89 of 1 August 1989 laying down special detailed rules for the application of the system of import licences and advance fixing certificates for products processed from fruit and vegetables various added sugars, should be determined in the light of the practices of international trade ; whereas the amount of the security to be lodged for import licences and advance fixing certificates should be fixed at levels which will enable the system to function properly ; Whereas, in order to ensure better knowledge of the trade pattern for certain products, the country of origin must be indicated and the importer should be compelled to import from the country thus indicated ; whereas, however, in view of the characteristics of trade in the products concerned, provision should be made to allow a change of the country origin ; Whereas in licence applications applicants must indicate the combined nomenclature subheading ; whereas, in the case of certain products falling within headings 2008 and 2009 of the combined nomenclature, it is not always possible, owing to considerable variations in natural sugar content or to fluctuations in exchange rates, to know the exact subheadings at the time of application for licences ; whereas special provision should be made for those products ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1 1 25/89 (2), and in particular Articles 14 (3) and 15 (4) thereof, Having regard to Council Regulation (EEC) No 3909/87 of 22 December 1987 amending Regulation (EEC) No 426/86 on the common organization of the market in products processed from fruit and vegetables (3), and in particular Article 2 thereof, Whereas Commission Regulation (EEC) No 743/87 (4) lays down special detailed rules for the application of the system of import licences and advance fixing certificates for products processed from fruit and vegetables ; whereas the provisions of that Regulation have been amended several times ; whereas, therefore, in the interests of clarity and administrative efficiency it is desirable to revise the provisions applicable in order to take account of a new definition of the products caused by the entry into force of the new combined nomenclature and to make certain amendments which experience has shown to be desirable ; Whereas the special detailed rules for the application of the system of import licences and advance fixing certificates in question either supplement or derogate from Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products ^, as amended by Regulation (EEC) No 1903/89 (6); Whereas, in order to facilitate the adoption of appropriate measures in the event of disturbance or threatened disturbance of the market, provision should be made for introducing a fixed period between the application for and the issue of the import licence ; Whereas the term of validity of import licences, with or without advance fixing of the levy in respect of the Whereas in advance fixing certificates the product is described with reference to the relevant subheading of the combined nomenclature ; whereas the criterion for classifying a product in a specific subheading is in many cases the sugar content ; whereas, as a consequence, variations in the sugar content of a specific product may lead exporters to submit several applications on account of the product's successive classifications ; whereas that situation could be avoided if the issue of a single certificate for such a product with a varying sugar content were to be authorized ; Whereas the fourth indent of Article 5 ( 1 ) of Regulation (EEC) No 3719/88 provides that no licence is required for the purposes of operations relating to quantities for which the amount of the security for the corresponding licence would be ECU 5 or less ; whereas Article 14 (3) of Regulation (EEC) No 3719/88 provides that no security is required in respect of an import or export licence or advance fixing certificate where the amount of security involved is ECU 5 or less or, under certain circumstances, ECU 25 or less ; whereas the application of these provisions to products processed from fruit and vegetables results, because of the range of security rates, in a wide variation in the quantity of products covered ; whereas it is necessary, with a view especially to administrative simplicity, to specify the quantity of products which may be imported thus without a licence ; whereas the quantity below which an import licence or advance fixing (') OJ No L 49, 27. 2. 1986, p. 1 . 0 OJ No L 118, 29 . 4. 1989, p. 29. 0 OJ No L 370, 30 . 12. 1987, p. 20 . 0 OJ No L 75, 17. 3 . 1987, p. 6. (0 OJ No L 331 , 2 . 12. 1988, p. 1 . (6) OJ No L 184, 30 . 6. 1989, p. 22. 4. 8 . 89 No L 227/35Official Journal of the European Communities certificate is to be issued without a security being lodged should also be specified ; whereas the second subparagraph of Article 14 (3) of Regulation (EEC) No 3719/88 should not apply ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 This Regulation lays down special detailed rules for the application of the system of import licences and advance fixing certificates as provided for in Articles 14 and 15 of Regulation (EEC) No 426/86. the import licences themselves shall contain in section 15 the description of products subject to the system and in section 16 the combined nomenclature code preceded by 'ex'. Licences shall be valid for the products so described. Article 5 1 . For the products set out in the table continued in Annex II, licence applications and the import licences themselves shall indicate the country of origin in section 8 . Licences shall make it obligatory to import from the country indicated thereon . 2. Holders of licences may apply, once only, to have the country of origin altered subject to the following rules : (a) applications for alteration of the country of origin :  must be submitted to the body which issued the original licence,  must be accompanied by the original licence and by any extract issued,  shall be subject to the provisions of Articles 13, 14 ( 1 ) and 15 of Regulation (EEC) No 3719/88 ; (b) the body which issued the licence shall retain the original licence and any extract and shall issue a replacement licence and, where appropriate, one or more replacement extracts . However, if during the time taken to issue the replacement licence the issue of licences for the new country of origin is suspended, the replacement licence application concerned shall be rejected and the original licence and, where appropriate, the extract or extracts shall be returned to the holder ; (c) replacement licences and, where appropriate, the replacement extract or extracts shall :  be issued for a quantity of products which, when the tolerance is added corresponds to the maximum available quantity shown on the document which they replace,  contain in section 20 the number, and if wished the date, of the document which they replace,  contain in section 8 the name of the new country of origin,  contain in the other sections the same entries as the document which they replace, and in particular the same date of expiry. Article 6 1 . In the case of :  mixtures of dried fruit falling within CN code ex 0813 50,  tomato juice falling within CN code 2009 50,  peaches, apricots and pears falling within CN code ex 2008 , and  cherry juice falling within CN code ex 2009 80 ¢ TITLE I Import licences without advance fixing Article 2 1 . Import licences without advance fixing of the levy shall be valid for a period of three months from their date of issue as defined in Article 21 (1 ) . of Regulation (EEC) No 3719/88 . 2. For products in respect of which import trends need to be monitored closely in order to evaluate the possibility of disturbance or threatened disturbance of the market, the Commission may decide that import licences, with or without advance fixing of the levy shall be issued on the fifth working day following that on which applications are lodged. Article 3 1 . The amount of the security for import licences without advance fixing of the levy shall be, for each product, as shown in the table set out in Annex I. 2. Notwithstanding the first subparagraph of Article 14 (3) of Regulation (EEC) No 3719/88 , no security shall be required in respect of an import licence concerning a quantity not exceeding 1 000 kilograms. The second subparagraph of Article 14 (3) of Regulation (EEC) No 3719/88 shall not apply. 3 . Notwithstanding the fourth indent of Article 5 ( 1 ) of Regulation (EEC) No 3719/88, no licence shall be required for operations relating to a quantity not exceeding 500 kilograms where the amount of the security is less than ECU 1 per 100 kilograms. Article 4 Where certain of the products falling within one subheading of the combined nomenclature are subject to the system of import licences, licence applications and No L 227/36 Official Journal of the European Communities 4. 8 . 89 applicants may indicate in section 16 of their applications for import licences the CN codes, and in particular the following ones : 0813 50 91 and 0813 50 99, or 2008 40 51 and 2008 40 59, or 2008 40 71 and 2008 40 79, or 2008 50 61 and 2008 50 69, or 2008 50 71 and 2008 50 79, or 2008 70 61 and 2008 70 69, or 2008 70 71 and 2008 70 79, or 2009 50 10 and 2009 50 90, or ex 2009 80 31 and ex 2009 80 39, or ex 2009 80 80, ex 2009 80 91 and ex 2009 80 93. Article 10 Advance fixing certificates shall be valid for five months from their date of issue as defined in Article 21 ( 1 ) of Regulation (EEC) No 3719/88 . Article 11 In the case of certificates for products falling within CN code 2009, a tolerance of 0,03 shall be permitted in relation to the tariff specification as to the density of the product. Section 24 of the certificate in the case of imports and section 22 in the case of advance fixing of the refund shall contain one of the following entries :  Tolerancia en densidad de 0,03  Tolerance for densitet pÃ ¥ 0,03 The codes indicated in the application shall be entered on the import licence. 2. Where applicants avail themselves of the provisions of paragraph 1 and the amounts of the securities are different in respect of the subheadings concerned, the amount of the sole security to be lodged shall be the highest amount. 3 . Where, as a result of the application of paragraph 1 , a product not subject to an import levy is imported under cover of a licence including advance fixing of the levy, the obligation to import with advance fixing of the levy shall be considered to have been met.  Toleranzdichte 0,03  Ã Ã ½Ã ¿Ã Ã ® ÃÃ Ã ºÃ ½Ã Ã Ã ·Ã Ã ±Ã  0,03  Density tolerance of 0,03  Tolerance de densitÃ © de 0,03  Tolleranza di densitÃ di 0,03  Dichtheidstolerantie 0,03  Tolerancia de densidade de 0,03 TITLE II Advance fixing certificates Article 7 1 . The products for which an advance fixing certificate may be applied for are set out in Annex III. 2. The amount of the security for advance fixing certificates shall be, for each product, as shown in Annex III . 3 . Article 3 (2) shall apply by analogy to advance fixing certificates . Article 8 Where applications for advance fixing are restricted to certain of the products falling within a subheading of the combined nomenclature, the applications for certificates and the certificates themselves shall contain in section 15 the description of the products qualifying for advance fixing and in section 1 6 the combined nomenclature code preceded by W. Certificates shall be valid only for the products so described. Article 9 Where citrus fruit juices falling within CN code ex 2009 other than grapefruit juice are imported into a Member State where they are subject to quantitative restrictions, the validity of the advance fixing certificate in the Member State shall be conditional on the production of a national document showing that importation has been authorized. Article 12 1 . In the case of advance fixing of the export refund : (a) applications for certificates and the certificates themselves shall indicate in section 20 the basic product in respect of which the refund is fixed in advance. For this purpose 'basic product' shall mean :  sugar, including white sugar, raw sugar and beet and cane syrup,  glucose in the form of white crystalline powder, whether or not agglomerated,  other glucose and glucose syrup, or  isoglucose ; (b) the products to be exported may, in applications for certificates and in the certificates themselves, be described by reference to the CN code within which they fall . Certificates shall be valid for all products attracting an export refund and falling within that heading. 2. Where paragraph 1 (b) is applied, the amount of the security shall, notwithstanding Article 7 (2), be ECU 1,80 per 100 kilograms net. TITLE III Communications Article 13 1 . Member States shall communicate . to the Commission no later than the ninth of each month the following particulars in respect of products for which import licences or advance fixing certificates were issued in the preceding month : 4. 8 . 89 Official Journal of the European Communities No L 227/37 (a) import licences, with or without advance fixing of the levy :  quantities, and  in respect of the products referred to in Article 5, country of origin , broken down according to the combined nomenclature and according to the description contained in Annex I. For the products listed in Article 6, the particulars shall be communicated for the first of the CN codes indicated in section 1 6 ; (b) advance fixing certificates for import, other than those referred to in (a) : quantities broken down according to the combined nomenclature ; (c) advance fixing certificates for export : quantities broken down according to the combined nomenclature. 2. If no import licences or advance fixing certificates have been issued during a calendar month, the Member States concerned shall inform the Commission accordingly not later than the ninth of the following month . 3. During periods when the provisions of Article 2 (2) are applied, and notwithstanding paragraph 1 , Member States shall communicate to the Commission the particulars referred to in paragraph 1 (a) in respect of applications for import licences as follows :  each Wednesday, as regards applications made on Monday and Tuesday of that week,  each Friday, as regards applications made on Wednesday and Thursday of that week,  each Monday, as regards applications made on Friday of the previous week. TITLE IV Final provisions Article 14 1 . Regulation (EEC) No 743/87 is hereby repealed. 2. References to Regulation (EEC) No 743/87 shall be construed as references to this Regulation . Article 15 This Regulation shall enter into force on the eighth day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 August 1989 . For the Commission Ray MAC SHARRY Member of the Commission No L 227/38 Official Journal of the European Communities 4. 8 . 89 ANNEX I List of products referred to in Article 3(1) CN code Description Amount in ECU/100 kg net 0710 Vegetables (uncooked or cooked by steaming or boiling in water), frozen  Leguminous vegetables, shelled or unshelled : 0710 21 00   Peas (Pisum sativum) 0,60 0710 80  Other vegetables ex 0710 80 70   Tomatoes Peeled tomatoes 0,60 0711 Vegetables provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption 0711 90  Other vegetables, mixtures of vegetables   Vegetables : 071 1 90 50    Mushrooms :     Cultivated mushrooms 2,00     Other 2,00 0712 Dried vegetables, whole, cut, sliced, broken or in powder, but not further prepared 0712 90  Other vegetables ; mixtures of vegetables : ex 0712 90 30   Tomatoes    Tomato flakes 1,80 0804 Dates, figs, pineapples, avocados, guavas, mangoes and mangosteens, fresh or dried : 0804 20 - Figs : 0804 20 90   Dried 1,60 0806 Grapes, fresh or dried : 0806 20  Dried :   In immediate containers of a net capacity not exceeding 2 kg : 0806 20 11    Currants 2,00 080620 19    Other   Other : 2,00 0806 20 91    Currants 2,00 080620 99    Other 2,00 0811 Fruit and nuts, uncooked or cooked by steaming or boiling in water, frozen, whether or not containing added sugar or other sweetening matter : 0811 10  Strawberries :   Containing added sugar or other sweetening matter : 0811 10 11    With a sugar content exceeding 1 3 % by weight : Whole 0,60     Other 0,60 0811 10 19    Other : Whole 0,60 I     Other 0,60 4. 8 . 89 Official Journal of the European Communities No L 227/39 CN code Description Amount in ECU/100 kg net 0811 10 90   Other : I Whole 2,00    Other 2,00 0811 20  Raspberries, blackberries, mulberries, loganberries, black-, white ­ or red-currants and gooseberries :   Containing added sugar or other sweetening matter : ex 0811 20 11    With a sugar content exceeding 13% by weight :    Raspberries : Whole 0,60      Other 0,60 ex 0811 20 19    Other :   Raspberries : I I Whole 0,60  Other 0,60 I   Other : l 0811 20 31    Raspberries : Whole 2,00 l     Other 2,00 0811 90  Other :   Containing added sugar or other sweetening matter : I ex 0811 90 10    With a sugar content exceeding 13 % by weight : Il      Sour cherries (Prunus cerasus) 2,00      Other cherries 2,00 ex 08119030     Other : ll      Sour cherries (Prunus cerasus) 2,00      Other cherries 2,00   Other : ex 0811 90 90  Other : l  Souer cherries (Prunus cerasus) 2,00      Other cherries 2,00 0812 Fruit and nuts, provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solu ­ tions, but unsuitable in that state for immediate consumption : 0812 10 00  Cherries :   Sour cherries (Prunus cerasus) 2,00 I   Other 2,00 0812 20 00  Strawberries 2,00 0812 90  Other : Il 0812 90 60 Raspberries 2,00 0813 Fruit, dried, other than that falling within codes 0801 to 0806 ; mixtures of nuts or dried fruits of this Chapter : I 0813 20 00  Prunes 1,20 0813 50  Mixtures of nuts or dried fruits of this Chapter :   Other mixtures : I 0813 50 91    Not containing prunes or figs 1,20 0813 50 99 Other 1,20 No L 227/40 Official Journal of the European Communities 4. 8 . 89 CN code Description Amount in ECU/ 1 00 kg net 2001 Vegetables, fruit, nuts and other edible parts of plants, prepared or preserved by vinegar or acetic acid : 2001 90  Other : 2001 90 50   Mushrooms : \    Cultivated 2,00    Other 2,00 2002 Tomatoes prepared or preserved otherwise than by vinegar or acetic acid : 2002 10 00  Tomatoes, whole or in pieces : \   Peeled 0,60   Other 0,60 2002 90  Other : 2002 90 10   With a dry matter content of less than 12% by weight 0,60 2002 90 30   With a dry matter content of not less than 12 % but not more than 30 % by weight 1,80 2002 90 90   With a dry matter content of more than 30 % by weight 1,80 2003 Mushrooms and truffles, prepared or preserved otherwise than by vinegar or acetic acid : 2003 10  Mushrooms : 2003 10 10   Cultivated 2,40 2003 10 90   Other 2,40 2004 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, frozen : 2004 90  Other vegetables and mixtures of vegetables : 2004 90 50   Peas (Pisum sativum) and immature beans of the species Phaseolus spp., in pod 0,60 2005 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, not frozen : 2005 40 00  Peas (Pisum sativum)  Peas (Vigna spp., Phaseolus spp.): 0,60 ex 2005 59 00   Other :    French beans (Phaseolus spp.) 0,60 2007 Jams, fruit jellies, marmalades , fruit or nut puree and fruit or nut pastes, being cooked preparations, whether or not containing added sugar or other sweetening matter : 2007 10  Homogenized preparations : ex 2007 10 10   With a sugar content exceeding 13% by weight :    Of strawberries 0,60  Of raspberries 0,60 ex 2007 10 90   Other :    Of strawberries 0,60  Of raspberries 0,60 2007 99   Other :    With a sugar content exceeding 30 % by weight : Other : 2007 99 33    Of strawberries 0,60 2007 99 35      Of raspberries    With a sugar content exceeding 13 % but not exceeding 30 % : 0,60 ex 2007 99 59     Other :      Of strawberries and/or of raspberries 0,60 ex 2007 99 90    Other :     Of strawberries and/or raspberries 0,60 4. 8 . 89 Official Journal of the European Communities No L 227/41 CN code Description Amount in ECU/100 kg net 2008 Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweete ­ ning matter or spirit, not elsewhere specified or included : 2008 40  Pears :   Not containing added spirit :    Containing added sugar, in immediate packings of a net content exceeding 1 kg : 2008 40 51     with a sugar content exceeding 13 % by weight 0,60 2008 40 59     Other    Containing added sugar, in immediate packings of a net content exceeding 1 kg : 0,60 20084071     With a sugar content exceeding 15 % by weight 0,60 2008 40 79     Other    Not containing added sugar, in immediate packings of a net content : 0,60 2008 40 91     Of 4,5 kg or more 0,60 2008 40 99     Of less than 4,5 kg 0,60 2008 50  Apricots :   Containing added spirit :    in immediate packings of a net content exceeding 1 kg : 2008 50 61     With a sugar content exceeding 13 % by weight 0,60 2008 50 69     Other    Containing added sugar, in immediate packings of a net content exceeding 1 kg : 0,60 2008 50 71     With a sugar content exceeding 1 5 % by weight 0,60 2008 50 79     Other    Not containing added sugar, in immediate packings of a net content : 0,60 - 2008 50 91   Of 4,5 kg or more 0,60 2008 50 99     Of less than 4,5 kg 0,60 2008 60  Cherries :   Not containing added spirit :    Containing added sugar, in immediate packings of a net content exceeding 1 kg : 2008 60 51     Sour cherries (Prunus cerasus) 2,00 2008 60 59     Other    Containing added sugar, in immediate packings of a net content exceeding 1 kg : 2,00 2008 60 61     Sour cherries (Prunus cerasus) 2,00 2008 60 69     Other    Not containing added sugar, in immediate packings of a net content :     Of 4,5 kg or more : 2,00 2008 60 71      Sour cherries (Prunus cerasus) 2,00 2008 60 79     Of less than 4,5 kg : 2,00 2008 60 91      Sour cherries (Prunus cerasus) 2,00 2008 60 99      Other 2,00 No L 227/42 Official Journal of the European Communities 4. 8 . 89 CN code Description Amount in ECU/100 kg net 2008 70  Peaches :   Not containing added spirit :    Containing added sugar, in immediate packings of a net content exceeding 1 kg : 2008 70 61     With a sugar content exceeding 1 3 % by weight 0,60 2008 70 69   Other    Containing added sugar, in immediate packings of a net content exceeding 1 kg : 0,60 20087071     With a sugar content exceeding 1 5 % by weight 0,60 2008 70 79     Other 0,60 2008 80  Strawberries : -   Not containing added spirit : 2008 80 50    Containing added sugar, in immediate packings of a net content exceeding 1 kg 0,60 2008 80 70    Containing added sugar, in immediate packings of a net content exceeding 1 kg    Not containing added sugar, in immediate packings of a net content : 0,60 2008 80 91     Of 4,5 kg or more 0,60 2008 80 99     Of less than 4,5 kg  Other, including mixtures other than those falling within code 2008 19 : 0,60 2008 99   Other :    Not containing added spirit :     Containing added sugar, in immediate packings of a net content exceeding 1 kg : ex 2008 99 49      Other : ______ Raspberries 0,60     Containing added sugar, in immediate packings of a net content exceeding 1 kg : ex 2008 99 59      Other : I       Raspberries 0,60     Not containing added sugar : ex 2008 99 99      Other :       Raspberries 0,60 2009 Fruit juices (including grapes must) and vegetable juices, unfer ­ mented and not containing added spirit, whether or not containing added sugar or other sweetening matter : 2009 50  Tomato juice 0,60 2009 80  Juice of any single fruit or vegetable :   Of a density exceeding 1,33 g/cm3 at 20 °C :    Other : ex 2009 80 31     Of a value not exceeding ECU 30 per 100 kg net weight :      Of cherries 0,60 4. 8 . 89 Official Journal of the European Communities No L 227/43 CN code Description Amount in ECU/100 kg net ex 2009 80 39     Other : I      Of cherries 0,60   Of a density not exceeding 1,33 g/cm3 at 20 °C : Other : ex 2009 80 80     Of a value exceeding ECU 30 per 100 kg net weight, containing added sugar : I      Of cherries 0,60     Other : ex 2009 80 91      With an added sugar content exceeding 30 % by l weight :       Of Cherries 0,60 ex 2009 80 93    With an added sugar content not exceeding 30 % by weight :       Of cherries 0,60 _____ N0t containing added sugar : ex 2009 80 99       Other :        Of cherries 0,60 No L 227/44 Official Journal of the European Communities 4. 8 . 89 ANNEX II List of products referred to in Article 5 CN code Description 0711 Vegetables provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that sate for imme ­ diate consumption : 071 1 90  Other vegetables ; mixtures of vegetables : -  Vegetables : 0711 90 50    Mushrooms 0804 Dates, figs, pineapples, avocados^ guavas, mangoes and mangosteens, fresh or dried : 0804 20 - Figs : 0804 20 90   Dried 0806 Grapes, fresh or dried : 0806 20  Dried : 0811 Fruit and nuts, uncooked or cooked by steaming or boiling in water, frozen, whether or not containing added sugar or other sweetening matter : 0811 10  Strawberries :   Containing added sugar or other sweetening matter : 0811 10 11    With a sugar content exceeding 13 % by weight 0811 10 19    Other 0811 10 90 Other 0811 20  Raspberries, blackberries, mulberries, loganberries, black-, white-, or red-currants and gooseberries :   Containing added sugar or other sweetening matter : ex 0811 20 11    With a sugar content exceeding 13 % by weight :     Raspberries ex 0811 20 19    Other :     Raspberries   Other : 0811 20 31    Raspberries 0811 90  Other :   Containing added sugar or other sweetening matter : ex 0811 90 10    with a sugar content exceeding 13% by weight : _ _   Cherries ex 0811 90 30    Other : \     Cherries ex 0811 90 90  Other : 1     Cherries 0812 Fruit and nuts, provisionally preserved (for example, by sulphur dioxide gas, in brine, sulphur water or in other preservative solutions), but unsuitable in that state for imme ­ diate consumption : 0812 10 00  Cherries 0812 20 00  Strawberries 0812 90  Other : 0812 90 60   Raspberries 200 1 : Vegetables, fruit, nuts and other edible parts of plants, prepared or preserved by vinegar or acetic acid : 2001 90  Other : 2001 90 50   Mushrooms 4. 8 . 89 Official Journal of the European Communities No L 227/45 CN code Description 2003 Mushrooms and truffles, prepared or preserved otherwise than by vinegar or acetic acid : 2003 10  Mushrooms : 2003 10 10   Cultivated 2003 10 90   Other 2004 Other vegetables prepared or preserved otherwise than by vinegar or acetic- acid, frozen : 2004 90  Other vegetables and mixtures of vegetables : 2004 90 50 Peas (Pisum sativum) and immature beans of the species Phaseolus spp, in pod 2005 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, not frozen : 2005 40 00  Peas (Pisum sativum)  Beans (Vigna spp, Phaseolus spp) : ex 2005 59 00   Other :    French beans (Phaseolus spp) 2007 Jams, fruit jellies, marmalades, fruit or nut puree and fruit or nut pastes, being cooked preparations, whether or not containing added sugar or other sweetening matter : 2007 10  Homogenized preparations : ex 2007 10 10   With a sugar content exceeding 13 % by weight :    Of strawberries    Of raspberries ex 2007 10 90   Other : l    Of strawberries    Of raspberries 2007 99   Other :    With a sugar content exceeding 30 % by weight :     Other : 2007 99 33      Of strawberries 2007 99 35      Of raspberries    With a sugar content exceeding 13 % but not exceeding 30 % by weight : ex 2007 99 59     Other :      Of strawberries      Of raspberries ex 2007 99 90    Other :     Of strawberries     Of raspberries 2008 Fruit, nuts and other edible parts of plants otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere speci ­ fied or indued : 2008 60  Cherries :   Not containing added spirit :    Containing added sugar, in immediate packings of a net content exceeding 1 kg : 2008 60 51     Sour cherries (Prunus cerasus) 2008 60 59   Other    Containing added sugar, in immediate packings of a net content not excee ­ ding 1 kg : 2008 60 61     Sour cherries (Prunus cerasus) 2008 60 69     Other    Not containing added sugar, in immediate packings of a net content :     Of 4,5 kg or more : 2008 60 71      Sour cherries (Prunus cerasus) No L 227/46 Official Journal of the European Communities 4. 8. 89 CN code Description 2008 60 79      Other     Of less than 4,5 kg : 2008 60 91      Sour cherries (Prunus cerasus) 2008 60 99      Other 2008 80  Strawberries : Not containing added spirit : 2008 80 50    Containing added sugar, in immediate packings of a net content exceeding 1 kg 2008 80 70 Containing added sugar, in immediate packings of a net content not excee ­ ding 1 kg    Not containing added sugar, in immediate packings of a net content : 2008 80 91     Of 4,5 kg or more 2008 80 99     Of less than 4,5 kg  Other, including mixtures other than those falling within code 2008 19 r 2008 99   Other :    Not containing added spirit :     Containing added sugar, in immediate packings of a net content exceeding 1 kg : ex 2008 99 49 _____ Other : ______ Raspberries     Containing added sugar, in immediate packings of a net content not exceeding 1 kg : ex 2008 99 59    Other :       Raspberries :     Not containing added sugar : ex 2008 99 99 _____ Other :       Raspberries 2009 Fruit juices (including grape must) and vegetable juices, unfermented and not contai ­ ning added spirit, whether or not containing added sugar or other sweetening matter : 2009 80  Juice of any other single fruit or vegetable :   Of a density exceeding 1,33 g/cm3 at 20 °C : Other : ex 2009 80 31     Of a value not exceeding ECU 30 per 100 kg net weight :      Of cherries ex 2009 80 39     Other :      Of cherries   Of a density not exceeding 1,33 g/cm3 at 20 °C : Other : ex 2009 80 80     Of a value not exceeding ECU 30 per 100 kg net weight, containing added sugar :      Of cherries     Other : ex 2009 80 91      With an added sugar content exceeding 30 % by weight :       Of cherries ex 2009 80 93      With an added sugar content not exeeding 30 % by weight :       Of cherries _____ N0t containing added sugar : ex 2009 80 99       Other :        Of cherries 4. 8. 89 Official Journal of the European Communities No L 227/47 ANNEX III List of products referred to in Article 7 CN code Description Amount in ECU/100 kg net ex 0811 Fruit and nuts, uncooked or cooked by steaming or boiling in water, frozen, whether or not containing added sugar or other sweetening matter, excluding codes 0811 10 90, 0811 20 31 , 0811 20 39, 0811 20 51 , 0811 20 59, 0811 20 90, 0811 90 50, 0811 90 70 and 0811 90 90 : 0,70 0811 10  Strawberries :   Containing added sugar or other sweetening matter : 0811 10 11    With a sugar content exceeding 13 % by weight 1,30 0811 20  Raspberries, blackberries, mulberries, loganberries, black-, white-, or red-currants and gooseberries ;   Containing added sugar or other sweetening matter : ex 0811 20 11    With a sugar content exceeding 13 % by weight :     Raspberries 1,30 0811 90  Other :   Containing added sugar or other sweetening matter : ex 0811 90 10    With a sugar content exceeding 1 3 % by weight :     Cherries 2,00 ex 1302 20 Pectic substances, pectinates and pectates :  Pectic substances and pectinates 0,18 ex 2001 Vegetables, fruit, nuts, and other edible parts of plants, prepared or preserved by vinegar or acetic acid, whether or not containing salt, spices or mustard, containing added sugar, excluding :  Fruit of the genus Capiscum other than sweet peppers or pimentos of code 2001 90 20,  Sweet corn (Zea mays var. saccharata) falling within code 2001 90 30,  Yams, sweet potatoes an similar edible parts of plants containing 5 % or more by weight of starch falling within code 2001 90 40 and  Vine, leaves, hop shoots, palm hearts, other edible parts of plants, and olives falling within code 2001 90 90 0,18 ex 2002 Tomatoes prepared or preserved otherwise than by vinegar or acetic acid, containing added sugar 0,18 ex 2003 Mushrooms and truffles, prepared or preserved otherwise than by vinegar or acetic acid, containing added sugar 0,18 ex 2004 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, frozen, containing added sugar, not including sweet corn (Zea mays var. saccharata) falling within code 2004 90 10, olives and capers falling within code 2004 90 99 and potatoes falling within codes 2004 10 91 , 2004 10 10 und 2004 10 99 0,18 ex 2005 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, not frozen, containing added sugar, not including olives falling within code 2005 70 00, sweet corn (Zea mays var. saccha ­ rata) falling within code 2005 80 00 and fruit of the genus Capsicum, other than sweet peppers or pimentos falling within code 2005 90 10, capers falling within code 2005 90 30 and potatoes falling within codes 2005 20 1 0 and 2005 20 90 0^1 8 2006 00 Fruit, nuts, fruit-peel and other parts of plants, preserved by sugar (drained, glace or crystallized) 1,80 No L 227/48 Official Journal of the European Communities 4. 8 . 89 CN code Description Amount in ECU/100 kg net 2007 Jams, fruit jellies, marmalades, fruit or nut puree and fruit or nut pastes, being cooked preparations, whether or not containing added sugar or other sweetening matter : 2007 10  Homogenized preparations : ?007 10 10 With a sugar content exceeding 13 % by weight :    Of strawberries 0,90    Of raspberries 0,90    Other 0,30 2007 10 90   Other  Other : 0,30 2007 91   Citrus fruits : 2007 91 10    With a sugar content exceeding 30 % by weight 1,80 2007 91 30    With a sugar content exceeding 13% but not exceeding 30 % by weight 0,30 2007 91 90    Other 0,30 2007 99   Other :  With a sugar content exceeding 30 % by weight : 2007 99 10   pium puree and plum paste, in immediate packings of a net content exceeding 1 00 kg, for industrial processing 1,80 2007 99 20   Chestnut puree and paste     Other : 1,80 2007 99 31      Of cherries 1,80 2007 99 33      Of strawberries 2,40 2007 99 35      Of raspberries 2,40 2007 99 39      Other  With a sugar content exceeding 13 % but not exceeding 30 % by weigth : 1,80 2007 99 51 _ _   Chestnut puree and paste 0,30 2007 99 59     Other :    Of strawberries 0,90 I      Of raspberries 0,90 _____ Other 0,30 2007 99 90    Other 0,30 ex 2008 Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweete ­ ning matter or spirit, not elsewhere specified or included, not inclu ­ ding :  Peanut butter falling within code 2008 11 10,  Palm hearts falling within code 2008 91 00,  Maize falling within code 2008 99 85,  Yams, sweet potatoes and similar edible parts of plants containing 5 % or more by weight of starch falling wihtin code 2008 99 91 and  Vine leaves, hop shoots and other similar edible parts of plants falling within code 2008 99 99 0,30 ex 2009 Fruit juices (not including grape juice and grape must falling within code 2009 60) and vegetable juices, unfermented and not containing added spirit, containing added sugar or other sweetening matter :  With an added sugar content exceeding 30 % by weight 1,80  Other 0,30